Citation Nr: 1041413	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this case in November 2008 and 
March 2010 for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
September 1953 rating decision.  The appellant perfected an 
appeal to that decision and the decision was upheld by the Board 
in November 1953.  

2.  The evidence added to the record since the last final 
decision is cumulative or redundant of the evidence previously of 
record and does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a back disability has not been received and the 
claim is not reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish the 
underlying claim that were found insufficient in the previous 
denial.  The record reflects that the originating agency provided 
the appellant with the notice required under VCAA by letter dated 
in May 2010.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  In response to the Board's remand, 
efforts were undertaken to secure VA treatment records for the 
1950s the Veteran contends existed.  In October 2009, the 
appropriate VA medical facility indicated that manual and 
electronic searches for the Veteran with respect to records dated 
in the in 1950s failed to produce such records.  The facility 
cited to a 1964 directive from the Veterans Health Administration 
ordering the destruction of retired records dating to the years 
the Veteran believes he sought treatment.  For those reasons, the 
Board finds that any further attempts to obtain VA treatment 
records for the 1950s would be futile.  

The representative has requested that VA examine the Veteran in 
connection with his claim.  As the representative should be 
aware, unless the claim has been reopened, VA is not required to 
afford him a VA examination.  

The evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not been 
obtained.  No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Accordingly, the Board will address the 
merits of the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen the claim for 
service connection for a back disability.  In November 1952, the 
appellant submitted a claim for service connection for a back 
disability.  In a December 1952 rating decision, the appellant 
was denied service connection for lumbosacral strain.  The RO 
found that lumbosacral strain was not incurred in or aggravated 
by service.  The appellant was notified of the denial in December 
1952.  The appellant did not appeal that decision and it became 
final.  

In July 1953, the appellant filed to reopen his claim for service 
connection for a back disability.  In an August 1953 rating 
decision, the RO found that new and material evidence adequate to 
reopen the claim for a back disability had not been submitted.  
The RO found that the medical evidence submitted by the appellant 
reflected treatment during 1952 and 1953 for a back disability 
and that all of the treatment was subsequent to service discharge 
and had no bearing on service incurrence or aggravation.  The 
appellant was notified of the denial in August 1953.  In November 
1953, the decision was upheld by the Board.  The Board found that 
in the absence of an injury to the back during service, or a back 
condition existing at the time of discharge therefrom, the 
evidence of record was insufficient to establish that the 
appellant's back condition was incurred in or aggravated during 
his service.  

At the time of the last final denial, the record contained 
service treatment records which showed normal spine, other 
musculoskeletal, at separation.  Also of record at the time of 
the last final denial was: an October 1952 diagnosis of muscle 
strain lower back; an October 1952 report of back trouble of a 4 
to 5 month duration; the November 1952 VA compensation and 
pension examination which noted pain in the neck and chest, and 
diagnosed chronic lumbosacral strain; a July 1953 complaint of 
low back pain; a July 1953 medical report which noted a history 
of weak back; and a medical report noting low back pain with an 
assessment of chronic back strain.  The record also contained the 
appellant's July 1953 statement that he strained his back while 
unloading wire reels from a truck in service.  He related that he 
sought medical attention in connection with his back thereafter 
and that he was having a considerable amount back pain over the 
weeks.  

Since the last final denial, the appellant has submitted: a July 
1953 medical report which noted a history of weak back; an April 
1958 statement from the appellant asserting that his back 
troubles continued; a notation of low back sore in June 2001; and 
statements from the appellant asserting that while unloading 
reels from an army vehicle he sustained a back injury.  The 
appellant has also submitted statements maintaining that he 
sustained a back injury in service and that such continued after 
service.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for a low back disability has not been submitted.  The 
appellant's claim for service connection was previously denied 
because the Board found that, the absence of an injury to the 
back during service, or a back condition existing at the time of 
discharge therefrom, the evidence of record was insufficient to 
establish that the appellant's back condition was incurred in or 
aggravated during his service.  

At the time of the last final denial, the record contained 
evidence showing a back disability.  The evidence received since 
the last final denial consists of duplicates of what is already 
of record and other documents which show that the appellant has a 
back disability.  Although the appellant has re-submitted 
evidence showing that he has a back disability, this fact had 
already been established.  Therefore, such evidence is 
cumulative.  The Board recognizes that the appellant has 
submitted statements indicating that he sustained a back injury 
in service and that his back problems have continued since then.  
However, the Board notes that such evidence, while more recent, 
is also cumulative.  In this regard, we note that in July 1953 
the appellant related that he strained his back while unloading 
wire reels from a truck in service and that he sought medical 
attention thereafter, and he indicated that he continued to have 
back pain.  The Board finds that the evidence regarding the 
appellant's alleged inservice injury and post service 
manifestations were already considered by the Board in the last 
final denial.  As such, the more recent lay statements submitted 
by the appellant relating the same are cumulative. 

Because the evidence submitted since the last final decision is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, the 
appellant has not submitted new and material evidence.  Thus, the 
Board concludes that new and material evidence has not been 
presented to reopen the claim.

Stated differently, service connection for a back disability was 
denied in the past because the evidence of record was 
insufficient to establish that the appellant's back condition was 
incurred in or aggravated during his service.  No material facts 
have changed.


ORDER

The application to reopen the claim for service connection for a 
back disability is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


